                                            Case 5:20-cv-06677-BLF Document 7 Filed 01/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ERNEST KELLY HOLESTINE,                         Case No. 20-06677 BLF (PR)
                                  11
                                                         Plaintiff,                        ORDER GRANTING REQUEST
                                  12                                                       FOR VOLUNTARY DISMISSAL
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14       M. B. ATCHLEY, et al.,
                                  15                    Defendants.
                                  16                                                       (Docket No. 6)
                                  17

                                  18            On September 23, 2020, Plaintiff, proceeding pro se, filed a civil rights action
                                  19   pursuant to 42 U.S.C. § 1983.1 Dkt. No. 1. On October 15, 2020, Plaintiff filed a notice of
                                  20   voluntary dismissal requesting the instant action be dismissed under “FRCP 41(a).” Dkt.
                                  21   No. 6.
                                  22            A plaintiff has the absolute right to dismiss his or her action by filing a notice of
                                  23   dismissal “at any time before service by the adverse party of an answer or of a motion for
                                  24   summary judgment.” Fed. R. Civ. P. 41(a)(1)(i). Said dismissal may be with or without
                                  25   prejudice, but unless plaintiff's notice of dismissal states otherwise, it is deemed to be
                                  26

                                  27   1
                                        The matter was reassigned to this Court on October 8, 2020, after Plaintiff declined
                                  28   magistrate judge jurisdiction. Dkt. No. 6, 7.
                                            Case 5:20-cv-06677-BLF Document 7 Filed 01/28/21 Page 2 of 2




                                   1   “without prejudice.” See Fed. R. Civ. P. 41(a)(1); Humphreys v. United States, 272 F.2d
                                   2   411, 412 (9th Cir. 1959).
                                   3            Based on the foregoing, Plaintiff’s request for voluntary dismissal is GRANTED.
                                   4   Id. This action is DISMISSED without prejudice. The Clerk shall terminate all pending
                                   5   motions and close the file.
                                   6            IT IS SO ORDERED.
                                   7   Dated: __January 28, 2021____                     ________________________
                                                                                         BETH LABSON FREEMAN
                                   8
                                                                                         United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Request for Vol. Dism.
                                  25   P:\PRO-SE\BLF\CR.20\06677Holestine_vol.dism

                                  26

                                  27

                                  28                                                 2
